FILED
                            NOT FOR PUBLICATION                             MAR 17 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



EZEQUIEZ MEJIA-ALVAREZ,                          No. 10-71629
AKA Ezequiel Mejia-Alvarez,
                                                 Agency No. A095-771-948
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 12, 2011 **
                               Pasadena, California

Before: McKEOWN, W. FLETCHER, and CLIFTON, Circuit Judges.

       Ezequiez Mejia-Alvarez (“Mejia”), a native and citizen of Mexico, petitions

for review of a decision of the Board of Immigration Appeals denying his motion

to reopen. The denial of a motion to reopen is reviewed for abuse of discretion.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
I.N.S. v. Rios-Pineda, 471 U.S. 444, 449 (1985). We conclude that the Board did

not abuse its discretion in denying the motion to reopen, and we deny the petition.

      The BIA may deny a motion to reopen for failure to establish a prima facie

case for relief. I.N.S. v. Abudu, 485 U.S. 94, 104 (1988). We review the agency’s

factual findings for substantial evidence. See Singh-Kaur v. I.N.S., 183 F. 3d 1147,

1149-50 (9th Cir. 1999). Substantial evidence supports the BIA’s conclusion that

Mejia has not suffered and is not expected to suffer mistreatment that rises to the

level of persecution. See Lim v. I.N.S., 224 F.3d 929, 936 (9th Cir. 2000). The

Mexican officials’ statements that Mejia lacked proper identification documents

and was ineligible to receive social security and medical benefits did not rise to the

level of persecution nor establish a well-founded fear of future persecution. See

Ghaly v. I.N.S., 58 F.3d 1425, 1431 (9th Cir. 1995) (persecution is an “extreme

concept”). Therefore, the BIA did not abuse its discretion in determining that

Mejia did not demonstrate prima facie eligibility for asylum or withholding. See

Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1171 (9th Cir. 2006). Similarly, the

BIA did not err in concluding that Mejia had failed to demonstrate that he would

likely be tortured in Mexico, and that he therefore did not establish eligibility for

relief under the Convention Against Torture. See Villegas v. Mukasey, 523 F.3d




                                           2
984, 988-89 (9th Cir. 2008) (torture refers to the intentional infliction of severe

pain or suffering); Eneh v. Holder, 601 F. 3d 943, 948 (9th Cir. 2010).

      PETITION DENIED.




                                           3